Citation Nr: 0508937	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES
 
1.  Entitlement to an initial rating in excess of a 10 
percent for impaired vision due to atrophy of the right optic 
nerve.  

2.  Entitlement to an initial rating in excess of 10 percent 
for disability other than visual impairment, due to atrophy 
of the right optic nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from January 1991 
to October 1995, with an additional approximate one year and 
nine months of prior active service.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
granting service connection and assigning a 10 percent 
disability rating for atrophy of the right optic nerve, 
effective August 20, 1996.  This was based on a rating for 
active pathology.

Thereafter, in the course of appeal, the RO granted an 
additional 10 percent disability rating for the service-
connected atrophy of the right optic nerve, based on visual 
impairment of the right eye.  

The issue of a higher disability rating for disability other 
than visual impairment, due to atrophy of the right optic 
nerve is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's atrophy of the right optic nerve is 
manifested by impaired visual acuity of no more than 20/70, 
corrected, in the right eye.  

2.  The veteran is not blind in the left eye and he is not 
service connected for left eye pathology.  

3.  The veteran does not have concentric contraction of the 
right visual field, or loss of nasal or temporal half of 
right eye vision, or homonymous hemianopsia in the right eye.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right eye visual impairment secondary to optic 
atrophy have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.383, 
4.41, 4.79, 4.84a, Diagnostic Codes 6026, 6079, 6080 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case, including 
particularly by an issued November 2003 VCAA letter.  The 
veteran did not reply to that letter to inform of the 
existence of additional evidence pertinent to his claim, and 
it appears that all notice and development, including as 
required by the VCAA, has been satisfactorily completed with 
regard to the issues addressed by this decision.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim for a higher initial 
evaluation for atrophy of the right optic nerve, through the 
November 2003 VCAA letter, as well as by the appealed 
November 1997 rating decision, and by the March 1997 
statement of the case and the May 2002 and January 2004 
supplemental statements of the case.  Records of VA post-
service medical treatment up to December 2003 were obtained 
and associated with the claims folder.  VA examinations 
addressing the veteran's atrophy of the right optic nerve 
were obtained in October 1996, November 1996, May 1997, 
February 2000, and April 2003  A sufficiently current 
evaluation of the veteran's atrophy of the right optic nerve 
has thereby been obtained, which has appropriately assessed 
the nature and extent of visual impairment due to that 
condition.  The veteran was afforded the opportunity to 
provide testimony, but declined to do so.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the visual impairment issue on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Question of a Higher Initial Evaluation for Visual 
Impairment from Atrophy of the Right Optic Nerve  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

On VA examination in October 1996, the veteran's medical 
history was noted, with complained-of recent decreased vision 
in the right eye over the past two-and-a-half years.  The 
veteran also complained of an occasional headache described 
as an encircling-type head pain, with occasional numbness and 
tingling of the hands and feet.  Peripheral visual fields 
were full to confrontation and testing, and ocular motilities 
were normal.  The right eye had a blurred zone in the central 
aspect of fixation.  A color plate loss of two of fourteen 
plates was shown in the right eye.  In the right eye, 
distance visual acuity was 5/400 uncorrected and 20/60 
corrected, with correction to 20/40 by pinhole; near visual 
acuity was 20/70 uncorrected and 20/50 corrected.   In the 
left eye, distance visual acuity was 20/200 uncorrected and 
20/20 minus corrected; near visual acuity in the left eye was 
20/20.  A red desaturation test revealed color sensitivity in 
the right eye at 50 percent of that in the left.  Visual 
field testing revealed small, cecocentral scotoma in the area 
to the right of fixation.  Other testing revealed dense right 
cecocentral scotomas above and below fixation, heavier on the 
temporal aspect.  Left visual field examination was normal.  
The examiner assessed atrophy of the right optic nerve with 
temporal disk pallor and loss of acuity in the visual field 
in the central aspect due to loss of function of the 
papillomacular bundle.  

On VA examination in November 1996, the veteran reported 
increasing difficulty seeing with his right eye in the past 
few years.  He reported having no pain around the eye, no 
double vision, and no difficulty with eye movement.  He also 
denied other neurological deficits.  The examiner noted that 
the history suggested a long-term vision deterioration of the 
right eye.  The examiner noted findings of recent VA eye 
examination, and also recorded her own examination findings 
of 20/200 visual acuity in the right eye, compared to 20/60 
in the left.  The examiner assessed optic atrophy of unknown 
etiology.  

On VA examination in May 1997, the veteran's history was 
noted.  The examiner informed that an MRI conducted in 
December 1996 had been normal.  Testing revealed a grade 1 
afferent pupillary defect in the right eye.  Extraocular 
motilities were normal, with mild pain reported on extreme 
gazes.  There was no diplopia reported.  Television testing 
with Ishihara plates demonstrated seeing 1/15 plates with the 
right eye and 15/15 with the left.  Visual field testing 
demonstrated a right central secal scotoma.  Dilated fundus 
examination revealed a temporal pallor of the right optic 
nerve.  For distance, visual acuity was 5/120 in the right 
eye corrected to 10/50, and 10/200 in the left eye corrected 
to 10/10.  For near vision, visual acuity was 20/80 in the 
right eye corrected to 20/60, and 20/20 in the left eye 
corrected to 20/20.  The examiner assessed decreased acuity 
in the right eye secondary to right temporal optic nerve 
pallor of undetermined etiology.  

On VA examination in February 2000, the veteran complained of 
95 percent vision loss in the right eye, and moderate, 
throbbing pain present sporadically behind both eyes, though 
more so behind the right eye.  Visual acuity for distance was 
20/100 in the right eye, not improved by pin hole.  The left 
eye distance visual acuity was 20/400 uncorrected and 20/20 
corrected.  Near visual acuity in the right eye was 21/20 
both corrected and uncorrected, and 20/20 corrected and 
uncorrected in the left eye.  Ocular motilities were normal 
bilaterally.  The examiner found an afferent pupillary defect 
in the right eye consistent with optic nerve disease.  The 
pallor of the right optic nerve was also consistent with 
atrophy of the fiber syndrome affecting visual acuity.  The 
examiner noted that the pallor was unilateral, and thereby 
concluded that it was a localized event limited to the optic 
nerve.  

On VA examination in April 2003, the examiner found that the 
veteran had right eye distance visual acuity uncorrected of 
finger count at six feet, corrected to 20/80, and near visual 
acuity of 20/400, corrected to 20/120.  Visual acuity in the 
left eye for distance was 20/400 uncorrected and 20/20 
corrected, and for near vision was 20/200, corrected to 
20/20.  The examiner found large relative and absolute 
defects in the right eye, with the nasal field only slightly 
more restricted in the right eye than the left.  

VA treatment records for eye and vision impairment, as 
contained within the claims folder, are consistent with 
findings upon recent VA examinations for rating evaluation 
purposes in February 2000 and April 2003.  

The veteran's right eye visual field defect was not shown to 
have concentric contraction of the field, loss of nasal or 
temporal half of the visual filed, or homonymous hemianopsia, 
so as to warrant a disability rating under Diagnostic Code 
6080 for a right eye defect.  38 C.F.R. §  4.84a, Diagnostic 
Code 6080 (2004).  

The veteran's optic neuropathy, ratable as optic neuritis, 
under Diagnostic Code 6026, is to be rated for the underlying 
disease, and combined impairment of visual acuity or field 
loss.  38 C.F.R. §  4.84a, Diagnostic Code 6026 (2004).  At 
issue herein is the visual acuity or field loss.  The optic 
neuropathy as an active process is subject to remand 
development. 

Generally, in establishing an evaluation for a service- 
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided. 38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and non-service-connected disabilities 
as if both disabilities were service-connected, provided that 
the non-service-connected disability is not the result of 
willful misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  
For the eyes, the foregoing is applicable when there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non- 
service-connected disability.  Id.  As such, when evaluating 
the service-connected eye, it is proper to consider the non- 
service- connected eye as normal (20/40 or better), unless 
there is total blindness in both eyes. 38 U.S.C.A. § 1160 
(West 2002); 38 C.F.R. §§ 3.383, 4.79 (2004); Villano v. 
Brown, 10 Vet. App. 248 (1997).

The evidence does not reflect, nor does the veteran contend, 
that there is blindness in his non- service-connected left 
eye. Thus, in evaluating his right eye disability, the non-
service-connected left eye vision will be considered 20/40, 
reflecting normal vision.  It is also noted that in this 
case, corrected visual acuity in the left eye reveals 
essentially normal ratings.

Applying Table V to assign a rating based on visual 
impairment, a 20 percent rating is warranted, based on 20/200 
corrected vision in the right eye.  38 C.F.R. §  4.84a, 
Diagnostic Code 6077.  A 10 percent rating for visual 
impairment is warranted where acuity is corrected to 20/100 
or better.  Code 6079. 

While the Board notes the veteran's statements regarding his 
degree of visual impairment in the right eye, lay persons are 
not competent to offer medical opinions; where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Review of the entire evidence of record reveals that studies 
have shown the right eye visual impairment is corrected to 
20/100 or better on the examinations on file.  The 
neurological examination in November 1996 reported that there 
was 20/200 visual acuity.  This however is a finding recorded 
by history and there is nothing to suggest that visual 
testing was done by this examiner.  The actual examination of 
visual acuity was better than 20/100.  Other recorded 
findings have included correction to 20/70 on several 
occasions.  Both merit 10 percent ratings under applicable 
provisions.  There is nothing to suggest that there is a 
basis for a higher schedular rating, or a staged rating at 
any time during this appeal.  Fenderson v. West, 12 Vet. App 
119 (1999).  

ORDER

An initial evaluation in excess of 10 percent for impaired 
vision due to atrophy of the right optic nerve is denied.


REMAND

The veteran's atrophy of the right optic nerve may also be 
ratable based on neuropathy other than visual impairment, 
under Diagnostic Code 6026.  At the veteran's April 2003 VA 
examination, as well as at a VA optometric examination for 
treatment in December 2003, the veteran complained of 
occasional numbness to the right side of the face.  During 
treatment in December 2003, the veteran complained of 
variable pain on eye movements, which he believed was now 
also present in the left eye.  At his February 2000 VA 
examination he complained of pain behind both eyes that was 
moderate, episodic, and throbbing, and present more so on the 
right.  A VA examiner has yet to address the veteran's 
atrophy of the right optic nerve in terms of neuropathy other 
than that affecting vision.  Hence, the veteran's disability, 
for which an initial evaluation is the subject of appeal, may 
possibly be separately ratable on that basis of neuropathy 
distinct from visual impairment.  Accordingly, remand is in 
order to develop and address that basis for initial 
evaluation, as part of the appealed claim.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a VA 
neurological examination to address the 
nature and extent of any manifestations, 
including pain or other neuropathy, of 
the veteran's service-connected atrophy 
of the right optic nerve, other than 
those affecting vision.  The claims 
folder is to be made available to the 
examiner for review for the examination.  
The examiner is to be advised that the 
veteran's visual impairment is not to be 
addressed, but rather the question of 
whether other manifestations of disease, 
to include facial numbness or pain 
and/or pain around the eye, or other 
neuropathic-type complaints, may be 
associated with the veteran's service-
connected atrophy of the right optic 
nerve.  If so, the examiner should 
specify those signs or symptoms 
attributable to the veteran's atrophy of 
the right optic nerve, and any objective 
findings to support those conclusions.  
All opinions should be explained in 
full.  

2.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remaining 
issue.  If a higher rating is 
assigned, staged ratings pursuant to 
Fenderson v. West must be considered.  
If the determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


